                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CISCO SYSTEMS, INC., et al.,
                                                                                      Case No. 19-cv-07562-PJH
                                  8                   Plaintiffs,

                                  9             v.                                    ORDER RE VACATED MARCH 18,
                                                                                      2020 HEARING
                                  10     WILSON CHUNG, et al.,
                                                                                      Re: Dkt. No. 78
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         The court understands that some of the parties have contacted the courtroom
                                  14   deputy concerning the clerk’s notice entered at Docket No. 78. To be clear, the court will
                                  15   not hold a hearing on March 18, 2020.
                                  16         IT IS SO ORDERED.
                                  17   Dated: March 12, 2020
                                  18                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  19                                              United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
